          Case 3:20-cv-04427-JCS Document 2 Filed 07/02/20 Page 1 of 2



 1   D. Victoria Baranetsky SBN #311892
     THE CENTER FOR INVESTIGATIVE REPORTING
 2   1400 65th St., Suite 200
     Emeryville, CA 94608
 3   Telephone: (510) 809-3160
     Fax: (510) 849-6141
 4   vbaranetsky@revealnews.org
 5    Attorney for Plaintiffs
 6
                                  UNITED STATES DISTRICT COURT
 7
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
                                            OAKLAND DIVISION
 9
10
     THE CENTER FOR INVESTIGATIVE                       )
11   REPORTING and LANCE WILLIAMS,                      )
                                                        )     CASE NO. ____________
12                                       Plaintiffs,    )
                                                        )     CERTIFICATION OF INTERESTED
13          v.                                          )
                                                        )     ENTITIES OR PERSONS BY THE
14                                                      )     CENTER FOR INVESTIGATIVE
     UNITED STATES DEPARTMENT OF                              REPORTING
                                                        )
15   INTERIOR,                                          )
                                                        )
16                                      Defendant.      )
                                                        )
17                                                      )
18
19          Pursuant to Civil Local Rule 3-16, the undersigned certifies that since the date of the

20   filed complaint, other than the named parties, there is no such interest to report.

21
22
      DATED: July 2, 2020                         By: /s/ D. Victoria Baranetsky
23
                                                  D. Victoria Baranetsky (SBN 311892)
24                                                Rachel Brooke (SBN 330505)
                                                  THE CENTER FOR INVESTIGATIVE REPORTING
25                                                1400 65th St., Suite 200
                                                  Emeryville, CA 94608
26                                                Telephone: (510) 809-3160
                                                  Fax: (510) 849-6141
27                                                Email: vbaranetsky@revealnews.org
                                                  rbrooke@revealnews.org
28

                                                        -1-
                                        CERTIFICATION OF INTERESTED ENTITIES
     Case 3:20-cv-04427-JCS Document 2 Filed 07/02/20 Page 2 of 2



 1                                   Attorneys for Plaintiffs
 2                                   *In compliance with Civil Local Rule 5-1(i)(3), the filer of
                                     this document attests under penalty of perjury that all
 3                                   Attorneys for Plaintiffs have concurred in the filing of this
                                     document.
 4
 5
 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -2-
                           CERTIFICATION OF INTERESTED ENTITIES
